Title: To John Adams from Alexander Hamilton, 18 February 1793
From: Hamilton, Alexander
To: Adams, John



Sr
Treasury Department February 18 1793

I have the honor to transmit herewith copies of sundry communications lately made to the House of Representatives, containing further information on subjects which appear to have been objects of inquiry before the Senate.
I add the copy of the Treasurer’s last quarterly account heretofore omitted.
With perfect respect / I have the honor to be Sir / Your most Obedient / & humble St

A Hamilton